UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 GAVADA MARSHALL, on behalf of her
 minor son S.M.,

      Plaintiff,
                                               Case No. 21-cv-241-RMM
 v.

 KILOLO KIJAKAZI, Commissioner of
 Social Security,

      Defendant.

                          MEMORANDUM OPINION AND ORDER

         Gavada Marshall brought this case on behalf of her minor son, S.M., seeking judicial

review of a decision of the Commissioner to deny him Social Security Income. See Compl. ¶¶ 32,

35, 47–48, ECF No. 1. She moved for entry of a judgment reversing the Commissioner’s decision

and awarding benefits or, in the alternative, remanding the decision for further administrative

proceedings, on the theory that the Commissioner’s decision lacks a substantial evidentiary basis

and is erroneous as a matter of law. See Mot. for J. of Reversal at 1, ECF No. 16. Rather than

respond to Ms. Marshall’s motion, the Commissioner filed a Motion for Entry of Judgment with

Remand, requesting that the Court remand Ms. Marshall’s claim “to allow the Commissioner to

remand Plaintiff’s claim to an administrative law judge (ALJ) for further administrative

proceedings.”      Def. Mot. for Remand, ECF No. 20.       Ms. Marshall does not oppose the

Commissioner’s motion. See id. at 1.

         This Court has “the power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing” pursuant to the fourth sentence of 42 U.S.C.

§ 405(g). A sentence-four remand is appropriate only in conjunction with a final judgment on the
Commissioner’s decision to deny benefits. Melkonyan v. Sullivan, 501 U.S. 89, 99–100 (1991).

For that reason, a “substantive ruling on the correctness of [the Commissioner’s] decision” is a

“necessary prerequisite to a sentence-four remand.” Krishnan v. Barnhart, 328 F.3d 685, 692

(D.C. Cir. 2003) (citing Melkonyan, 501 U.S. at 98–101).

       The Commissioner has conceded that her decision was incorrect in this matter. Under this

Court’s local rules, when an argument is advanced in support of a motion and the opposing party

fails to counter the argument in a timely opposition brief, the court may treat the argument as

conceded, even if the result is dismissal of the entire case. See Local Rule 7(b); Stephenson v.

Cox, 223 F. Supp. 2d 119, 121 (D.D.C. 2002) (collecting cases); Bancoult v. McNamara, 227 F.

Supp. 2d 144, 149 (D.D.C. 2002) (same). The Commissioner’s response to Ms. Marshall’s Motion

for Judgment of Reversal was due on January 17, 2022. See Dec. 2, 2021 Min. Order. The

Commissioner did not file an opposition or seek an extension of time to do so. She has thus

conceded the arguments in Ms. Marshall’s motion and brief in support, and the Court accordingly

GRANTS Ms. Marshall’s Motion for Judgment of Reversal. Consistent with sentence four of

Section 405(g) and the Commissioner’s unopposed motion for remand, the Court also GRANTS

the Commissioner’s Motion for Remand and REMANDS this matter for further administrative

proceedings.

       SO ORDERED this March 23, 2022.




                                            ROBIN M. MERIWEATHER
                                            UNITED STATES MAGISTRATE JUDGE